Title: From Thomas Jefferson to Samuel Huntington, 3 September 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Sep. 3. 1780.

It is not in my power to add any circumstance of consequence to those communicated to you by Genl. Gates, and as I suppose to the delegates of N. Carolina by Gover. Nash a letter from whom accompanies this, and I take for granted communicates the later intelligence which he was so kind as to transmit me at the same time. A force is again collected of between four and five thousand men consisting of the remains of the Maryland brigade, of Porterfeud’s corps of regulars, Armand’s legion, such of the fugitive militia as are a little recovered of their fright, and new corps of N. Carolina militia who have readily embodied themselves. 300. regulars of this state marched from Chesterfeild a week ago; about 50 march tomorrow, and there may be 100 or 150 more to go from the same post as soon as they get out of the hospital. Our 3000 new recruits will begin to rendezvous about the 10th. inst. and may all be expected to be rendezvoused by the 25th. We have determined to call out also 2000 militia who however cannot be got to Hillsborough sooner than the 25th. of October. This is as exact a state of the force we expect to oppose to the enemy as I am able to give. Almost the whole of the small arms having been unfortunately lost in the last defeat, the men proposed for the feild will be unarmed, unless it is in your power to furnish arms. Indeed not only a sufficient number is wanting to arm the men now raising, but, as our stores will be exhausted in effecting that as far as they will go towards it, it seems indispensible that Congress should form a plentiful magazine of small arms, and other military stores that we may not be left an unarmed prey to the enemy, should our Southern misfortunes be not yet ended. Should any disaster like the late one, befal that army which is now collecting, and which will be so much weaker in regulars as that brave corps is lessened in the unequal conflict which was put upon them, the consequences will be really tremendous if we be found without arms. With a sufficiency of these, there can be no danger in the end. The losses of our brethren in the mean time may be great, the distresses of individuals in the neighborhood of the war will be cruel, but therecan be no doubt of an ultimate recovery of the country. The scene of military operations has been hitherto so distant from these states, that their militia are strangers to the actual presence of danger. Habit alone will enable them to view this with familiarity, to face it without dismay; a habit which must be purchased by calamity, but cannot be purchased too dear. In the acquisition of this, other misfortunes may yet be to be incurred, for which we should be prepared. I am earnestly therefore to sollicit Congress for plentiful supplies of small arms, powder, flints, cartridge boxes and paper; and to pray that no moment may be lost in forwarding them. Not doubting that the importance of this will be seen in the extent it deserves, I beg leave to subscribe myself with every sentiment of respect & esteem, Your Excellency’s most obedient & most humble servt.,

Th: Jefferson

